 


110 HR 870 IH: To amend the Public Health Service Act to provide liability protections for employees and contractors of health centers under section 330 of such Act who provide health services in emergency areas.
U.S. House of Representatives
2007-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 870 
IN THE HOUSE OF REPRESENTATIVES 
 
February 7, 2007 
Mr. Gillmor (for himself, Ms. DeGette, and Mr. Taylor) introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To amend the Public Health Service Act to provide liability protections for employees and contractors of health centers under section 330 of such Act who provide health services in emergency areas. 
 
 
1.Public Health Service Act; liability protections for health-center practitioners providing services in emergency areas
(a)In generalSection 224(g) of the Public Health Service Act (42 U.S.C. 233(g)) is amended—
(1)in paragraph (1)(B)(ii), by striking subparagraph (C) and inserting subparagraph (C) and paragraph (6); and
(2)by adding at the end the following paragraph:

(6)
(A)Subject to subparagraph (C), paragraph (1)(B)(ii) applies to health services provided to individuals who are not patients of the entity involved if, as determined under criteria issued by the Secretary, the following conditions are met:
(i)The services are provided by a contractor or employee of the entity who is a physician or other licensed or certified health care practitioner and who is otherwise deemed to be an employee for purposes of paragraph (1)(A) when providing services with respect to the entity. 
(ii)The services are provided in an emergency area (as defined in subparagraph (D)).
(iii)The services of the contractor or employee (referred to in this paragraph as the out-of-area practitioner) are provided under an arrangement with—
(I)an entity that is deemed to be an employee for purposes of paragraph (1)(A) and that serves the emergency area involved (referred to in this paragraph as an emergency-area entity); or
(II)a Federal agency that has responsibilities regarding the provision of health services in such area during the emergency.
(iv)The purposes of the arrangement are—
(I)to coordinate, to the extent practicable, the provision of health services in the emergency area by the out-of-area practitioner with the provision of services by the emergency-area entity, or by the Federal agency, as the case may be;
(II)to identify a location in the emergency area to which such practitioner should report for purposes of providing health services, and to identify an individual or individuals in the area to whom the practitioner should report for such purposes; and
(III)to verify the identity of the practitioner and that the practitioner is licensed or certified by one or more of the States.
(v)With respect to the licensure or certification of health care practitioners, the provision of services by the out-of-area practitioner in the emergency area is not a violation of the law of the State in which the area is located.
(B)In issuing criteria under subparagraph (A), the Secretary shall take into account the need to rapidly enter into arrangements under such subparagraph in order to provide health services in emergency areas promptly after the emergency begins.
(C)Subparagraph (A) applies with respect to an act or omission of an out-of-area practitioner only to the extent that the practitioner is not immune from liability for such act or omission under the Volunteer Protection Act of 1997.
(D)For purposes of this paragraph, the term emergency area means a geographic area for which—
(i)the Secretary has made a determination under section 319 that a public health emergency exists; or 
(ii)a presidential declaration of major disaster has been issued under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act..
(b)Effective dateWith respect to paragraph (6) of section 224(g) of the Public Health Service Act, as added by subsection (a) of this section:
(1)Except as provided in this subsection, an arrangement under subparagraph (A)(iii) of such paragraph (6) is deemed to be in effect for any health professional who, within the meaning of such paragraph—
(A)is an employee or contractor of a health center under section 330 of such Act; and
(B)served or is serving as an out-of-area practitioner in any emergency area declared as a result of Hurricane Katrina or Hurricane Rita.
(2)Such paragraph (6) is deemed to have taken effect on August 27, 2005, for purposes of paragraph (1) of this subsection. Such paragraph (6) otherwise takes effect on the date of the enactment of this Act.
(3)Paragraph (1) of this subsection applies until the expiration of the 48-hour period beginning on the date on which the Secretary of Health and Human Services publishes in the Federal Register a notice that the applicability of such paragraph is being terminated. 
 
